Title: To James Madison from George Graham, 5 November 1823
From: Graham, George
To: Madison, James


        
          Dear Sir
          Washington Nov. 5th. 1823
        
        Your favor of the 30th Ult. covering three hundred & forty five dollars was duly received, and I now enclose the acknowledgment of Mr. Smith for the Money.
        As it was not indispensably necessary that the interest should be now paid upon more than one of your Notes, and as Mr. Cutts suggested to me that it would be convenient for you to make a different appropriation of a part of the Money, I directed Mr. Smith to apply to the payment of interest only so much of the amount as was positively required, leaving the residue subject to your future dispositions. You will therefore advise me whether you wish it applied to the payment of interest on the other Notes or not. I avail myself of this opportunity to tender to Mrs. Madison & yourself sentiments of the most sincere regard & affection
        
          Geo: Graham
        
      